Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, & 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen 10,508,884.
	Chen shows a trigger assembly for a crossbow, which includes a latch 10 having an aperture 123 for receiving a projectile 92; and a projectile guide 16 which extends from the body of the latch. If the projectile is in a mis-aligned rotational position, the guide would interface with a fletching of the projectile, and if the projectile is properly aligned, the guide would be between the fletchings (figure 14).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
	In the trigger shown by Chen, the guide appears to be a separate part attached to the latch. But an integral guide would be an obvious variation in manufacture, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	*   *   *   *   *   *

Claims 1-18 are allowed.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	We are not aware of any prior art crossbow in which the latch is movable along the frame of the crossbow, and also includes a guide, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711